department of the treasury internal_revenue_service washington d c government entities division apr tep ea ax taxpayer plan x plan y date date date year year dear this letter is in response to your letter of date in which you request a letter_ruling under sec_401 sec_430 and sec_4974 of the internal_revenue_code the code concerning a window program pursuant to which participants will be offered single-sum cash settlements of their future annuity payments specifically you have requested rulings that if the annuity settlement window as described below once implemented does not cause plan x to experience a significant change in the individuals covered by its plan-specific mortality tables within the meaning of sec_1_430_h_3_-2 or b of the treasury regulations the regulations or treas reg the irs will not revoke the plan-specific mortality tables approved by the irs in the rulings dated date provided that plan x's actuary continues to monitor plan x’s specific mortality to confirm based on observable data that the plan-specific tables remain accurately predictive of future mortality of plan x's population for the purposes of this ruling_request it may be assumed that the requirements of subparagraphs a b and e of sec_1_430_h_3_-2 are not applicable at all times if the annuity settlement window once implemented causes plan x to experience a significant change in the individuals covered by its plan- specific mortality tables within the meaning of sec_1_430_h_3_-2 or b but plan x’s actuary is able to certify that the plan-specific mortality tables remain accurately predictive of future mortality of plan x’s population taking into account the effect of the change in plan x's population the irs will permit plan x to continue to use the plan-specific mortality tables approved by the irs in the ruling dated date for the purposes of this ruling_request it may be assumed that the requirements of subparagraphs a b and e of sec_1_430_h_3_-2 are not applicable at all times if following implementation of the annuity settlement window plan x’s actuary is unable to certify that as of the end of any particular plan_year that the plan-specific mortality_table is accurately predictive of future mortality of plan x's population based on observable data the taxpayer will be permitted to apply for a new plan-specific mortality_table to replace the outdated table if following implementation of the annuity settlement window the taxpayer cannot apply for a new plan-specific mortality_table for plan x due to a lack of credible mortality experience pursuant to sec_1_430_h_3_-2 the approval previously granted for_the_use_of plan- specific mortality tables with respect to plan y or any other qualified defined_benefit_plan within the controlled_group will not be revoked for the purposes of this ruling_request it may be assumed that the requirements of subparagraphs a c d and e of sec_1_430_h_3_-2 are not applicable at all times with respect to plan y implementation of the annuity settlement window will not in itself cause plan x to fail to satisfy the requirements of sec_401 of the code implementation of the annuity settlement window will not in itself trigger excise_tax under sec_4974 of the code facts the taxpayer manufacturers assembles and sells goods both in the united_states and throughout the world it is the sponsor of plan x and plan y each of which are qualified defined benefit plans the automatic form of benefit for a single participant in plan x is a single_life_annuity and the automatic form of benefit for a married participant is a joint_and_survivor_annuity optional forms of benefit in plan x include a or a joint_and_survivor_annuity by letter_ruling dated date the taxpayer received approval from the irs to use substitute mortality tables as defined in sec_430 c of the code for purposes of making computations under sec_430 of the code for plan x by letter_ruling dated date the taxpayer received approval from the irs to use substitute mortality tables for purposes of making computations under sec_430 of the code for plan y plan x provides in the case of employees hired before year a traditional retirement benefit based on years_of_service and compensation benefits accrued by employees hired after year are based on a cash balance benefit formula upon early or normal retirement participants with a benefit calculated under the traditional formula may receive the benefit in the form of a joint_and_survivor_annuity or as a single life or life-with-contingent-annuitant survivor annuity with proper consent from the participant's spouse if any in addition to these options benefits calculated under the cash balance benefit formula may also be paid in the form of a single lump sum with proper consent from the participant's spouse if any the taxpayer now proposes to amend plan x the amendment to provide an annuity settlement window under the annuity settlement window during a period not to exceed days’ the 60-day period within plan x's plan_year beginning on or about date certain participants and beneficiaries in pay status eligible annuitants will be given a one-time opportunity to receive what the taxpayer represents is the actuarial present_value of the remaining benefits under plan x at the time of the election in the form of a single sum benefit those eligible annuitants receiving benefit payments would be able to elect to receive in lieu of their current annuity the actuarial present_value of their remaining accrued_benefits either in a qualified_joint_and_survivor_annuity the qualified_optional_survivor_annuity that plan x offers as part of the annuity settlement window or an immediate lump sum payment the taxpayer represents that the annuity settlement window period will not be less than days annuity settlement window elections by eligible annuitants will be subject_to applicable spousal consent each eligible annuitant would be offered optional financial counseling provided by independent financial advisors before making his or her election decision the taxpayer represents that eligible annuitants that elect a new distribution option will be considered to have a new annuity_starting_date as of the first day of the month in which their new benefit is payable the taxpayer represents that the funding level of plan x is sufficient so that the amendment will not trigger benefit restrictions described in sec_436 of the code in addition the taxpayer represents that the amendment will not change the ability of eligible annuitants to elect during the day-period to receive qualified joint and survivor annuities or qualified optional survivor annuities in accordance with sec_401 and sec_417 of the code law sec_401 of the code and the regulations thereunder regulations provide rules relating to required minimum distributions from qualified_plans sec_401 of the code was enacted to ensure that the amounts contributed to qualified_retirement_plans were used for retirement by requiring that retirement payments begin no later than a certain date with no less than a certain amount being distributed each year of retirement the legislative_history of the original version of sec_401 of the code in stated that its purpose is in preventing lifetime accumulations which might escape income_taxation altogether cong rec statement of sen smathers in general sec_401 ax9 a of the code states that a_trust shall not constitute a qualified_trust under this subsection unless the plan provides that the entire_interest of each employee - i will be distributed to such employee not later than the required_beginning_date or ii will be distributed beginning not later than the required_beginning_date in accordance with regulations over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary thus under the annuity settlement window all participants must be offered in addition to their current annuity option at least a qjsa and a qosa as well as a lump sum who make no election would continue to receive payments in their current form participants sec_401 of the code generally provides that a defined_benefit_plan will not be considered a qualified_plan unless vested benefits with respect to a married participant who dies before the annuity_starting_date are payable in the form of a qualified_preretirement_survivor_annuity and with respect to a married participant who dies after the annuity_starting_date a qualified_joint_and_survivor_annuity sec_415 of the code provides that a_trust which is a part of a pension_plan will not constitute a qualified_trust if the pension_plan provides for the payment of benefits which exceed the limitation of sec_415 sec_415 of the code generally provides that if the benefit under a defined_benefit_plan is payable in any form other than a straight life_annuity the determination as to whether the sec_415 limit has been satisfied shall be made by adjusting the benefit so that it is equivalent to a straight life_annuity sec_417 of the code provides that a plan meets the requirements of sec_401 if among other requirements each participant may elect during the applicable_election_period to waive the qualified_joint_and_survivor_annuity form of benefit or the qualified_preretirement_survivor_annuity form of benefit or both sec_417 of the code defines the applicable_election_period as meaning in part in the case of an election to waive the qualified_joint_and_survivor_annuity form of benefit the 180-day period ending on the annuity_starting_date sec_417 of the code provides that the term annuity_starting_date for purposes of sec_417 and sec_411 of the code means i the first day of the first period for which an amount is payable as an annuity or ii in the case of a benefit not payable in the form of an annuity the first day on which all events have occurred which entitle the participant to such benefit sec_430 of the code provides rules regarding the mortality assumptions that must be used to determine the minimum_required_contribution for a single employer defined_benefit_plan sec_430 provides for_the_use_of plan-specific substitute mortality tables in lieu of the generally applicable mortality tables subject_to the approval of the service under sec_430 upon request by the plan_sponsor and approval by the secretary a mortality_table that meets the specified requirements is used in determining any present_value or making any computation under this section during the period of up to years that is specified in the request notwithstanding this rule a substitute mortality_table ceases to be in effect as of the earliest of the date on which there is a significant change in the participants in the plan by reason of a plan spinoff or merger or otherwise or the date on which the plan actuary determines that the table does not meet applicable_requirements the requirements that a substitute mortality_table must satisfy are there is a sufficient number of plan participants and the pension plans have been maintained for a sufficient period of time to have credible information necessary to develop the mortality_table and the table reflects the actual experience of the pension plans maintained by the sponsor and projected trends in general mortality experience pursuant to sec_430 c iv except as provided by the secretary a plan_sponsor may not useé a substitute mortality_table for any plan maintained by the plan_sponsor unless a separate mortality_table is established and used under this subparagraph for each other plan maintained by the plan_sponsor and if the plan_sponsor is a member of a controlled_group each member of the controlled_group and the applicable_requirements are met separately with respect to the table so established for each such plan determined by only taking into account the participants of such plan the time such plan has been in existence and the actual experience of such plan sec_4974 of the code provides in part that a if the amount distributed during the taxable_year of the payee under any qualified_retirement_plan or any eligible_deferred_compensation_plan as defined in sec_457 of the code is less than the minimum_required_distribution for such taxable_year there is hereby imposed a tax equal to percent of the amount by which such minimum_required_distribution exceeds the actual amount distributed during the taxable_year the tax imposed by this section shall be paid_by the payee b for purposes of that section the term minimum_required_distribution means the minimum amount required to be distributed during a taxable_year under sec_401 sec_403 sec_408 sec_408 or sec_457 as the case may be as determined under regulations prescribed by the secretary sec_1 ax9 -6 q a-1 a in pertinent part states that in order to satisfy sec_401 of the code distributions of the employee's entire_interest under a defined benefit pension_plan must be paid in the form of periodic annuity payments for the employee's life or the joint lives of the employee and beneficiary or over a period certain that does not exceed the maximum length of the period certain determined in accordance with a-3 of this section once payments have commenced over a period the period may only be changed in accordance with a-13 or a-14 of this section except as otherwise provided in this section such as permitted increases described in a- of this section all payments whether paid over an employee's life joint lives or a period certain also must be nonincreasing sec_1_401_a_9_-6 q a-13 a states that an annuity_payment period may be changed in accordance with the provisions set forth in paragraph b of this a-13 or in association with an annuity_payment increase described in a-14 of this section sec_1_401_a_9_-6 q a-14 a states that except as otherwise provided in this section all annuity payments whether paid over an employee's life joint lives or a period certain must be non-increasing or increase only in accordance with one or more of the following - with an annual percentage increase that does not exceed the percentage increase in an eligible cost-of-living index as defined in paragraph b of this a-14 for a 12-month_period ending in the year during which the increase occurs or the prior year with a percentage increase that occurs at specified times eg at specified ages and does not exceed the cumulative total of annual percentage increases in an eligible cost-of-living index as defined in paragraph b of this a-14 since the annuity_starting_date or if later the date of the most recent percentage increase however in cases providing such a cumulative increase an actuarial increase may not be provided to reflect the fact that increases were not provided in the interim years to the extent of the reduction in the amount of the employee's payments to provide for a survivor benefit but only if there is no longer a survivor benefit because the beneficiary whose life was being used to determine the period described in sec_401 ii over which payments were being made dies or is no longer the employee's beneficiary pursuant to a qualified_domestic_relations_order within the meaning of sec_414 to pay increased benefits that result from a plan amendment to allow a beneficiary to convert the survivor portion of a joint_and_survivor_annuity into a single sum distribution upon the employee's death or to the extent increases are permitted in accordance with paragraph c or d of this a-14 sec_1 b - b iii provides that if a participant will have distributions commencing at more than one annuity_starting_date the limitations of sec_415 of the code must be satisfied as of each of the annuity starting dates taking into account the benefits that have been provided at all of the annuity starting dates sec_1_430_h_3_-2 i provides that in order to use substitute mortality tables a plan_sponsor must submit a written request to the commissioner that demonstrates that those substitute mortality tables meet the requirements of sec_430 3x c and that section this request must state the first plan_year and the term of years not more than that the tables are requested to be used sec_1_430_h_3_-2 provides that except as otherwise provided in that paragraph d substitute mortality tables are permitted to be used for a plan for a plan_year only if for that plan_year or any portion of that plan_year substitute mortality tables are also approved and used for each other pension_plan subject_to the requirements of sec_430 that is maintained by the sponsor and by each member of the plan sponsor's controlled_group for purposes of that section the term controlled_group means any group treated as a single employer under paragraph b c m or of sec_414 sec_1 h -2 d ii a provides that for the first year for which a plan uses substitute mortality tables the use of substitute mortality tables is not prohibited merely because another plan described in section d i of that section cannot use substitute mortality tables because neither the males nor the females under that other plan have credible mortality experience for a plan_year for each subsequent plan_year the plan_sponsor may continue to use substitute mortality tables for the plan with credible mortality experience without using substitute mortality tables for the other plan only if neither the males nor the females under that other plan have credible mortality experience for that subsequent plan_year sec_1_430_h_3_-2 provides that a plan’s substitute mortality tables cannot be used as of the earliest of --- a the plan_year in which the plan fails to satisfy the requirements of paragraph c of that section regarding credible mortality experience requirements and demonstrations b the plan_year in which the pian fails to satisfy the requirements of paragraph d1 of that section regarding the use of substitute mortality tables by controlled_group members c the second plan_year following the plan_year in which there is a significant change in individuals covered by the plan as described in paragraph d ii of that section d the plan_year following the plan_year in which a substitute mortality_table used for a plan population is no longer predictive of future mortality of that population as determined by the commissioner or as certified by the plan’s actuary to the satisfaction of the commissioner or sec_601_601 ii b of that chapter pursuant to a replacement of mortality tables specified under sec_430 and sec_1_430_h_3_-1 other than annual updates to the static mortality tables issued pursuant to sec_1 h - a e the date specified in guidance published in the internal_revenue_bulletin see sec_1_430_h_3_-2 provides that -- a for purposes of applying the rules of paragraph d i c of that section a significant change in the individuals covered by a substitute mortality_table occurs if there is an increase or decrease in the number of individuals of at least percent compared to the average number of individuals in that population over the years covered by the experience study on which the substitute mortality tables are based however a change in coverage is not treated as significant if the plan’s actuary certifies in writing to the satisfaction of the commissioner that the substitute mortality tables used for the plan’s population continue to be accurately predictive of future mortality of that population taking into account the effect of the change in the population b for purposes of applying the rules of paragraph d i c of that section a significant change in the individuals covered by a substitute mortality_table occurs if there is an increase or decrease in the number of individuals covered by a substitute mortality_table of at least percent compared to the number of individuals in a plan_year for which a certification described in paragraph d ii a of that section was made on account of a prior change in coverage however a change in coverage is not treated as significant if the plan’s actuary certifies in writing to the satisfaction of the commissioner that the substitute mortality tables used by the plan with respect to the covered population continues to be accurately predictive of future mortality of that population taking into account the effect of the change in the plan population analysis - ruling requests through subparagraphs a through e of sec_1_430_h_3_-2i list five circumstances in which the continued use of plan-specific mortality tables for which approval has previously been granted must be terminated -- a when the plan-specific tables no longer reflect the actual credible mortality experience of the pension_plan b when there are members of the employer's controlled_group who are no longer using plan-specific tables other than members for whom the use of plan-specific tables is not required under that section of the regulations because of the lack of credible mortality experience c when there is a significant change in the individuals covered by the pension_plan d when the plan-specific tables used for a population is no longer accurately predictive of the future mortality of that population and e when the commissioner prescribes new mortality tables to be used in making computations under sec_430 of the code other than annual updates to static mortality tables however for purposes of subparagraph c a change is not considered significant if the plan’s actuary certifies to the satisfaction of the commissioner that the plan-specific mortality tables used for the plan population continue to be accurately predictive of that population taking into account the effect of the change in the population ruling_request asks for a ruling permitting the continued use of the plan-specific mortality tables for plan x if subsequent to the implementation of the annuity settlement window plan x does not experience a significant change in the individuals covered by its plan-specific mortality that is the requirements of subparagraph c of sec_1 h -2 d4 i is not applicable and plan x’s actuary continues to monitor plan x's mortality to confirm that the tables remain accurately predictive of the future mortality of plan x's population that is subparagraph d of sec_4 h -2 d i is not applicable ruling_request also assumes that subparagraphs a b and e of sec_1_430_h_3_-2 are not applicable at all times accordingly because none of the five circumstances described sec_1_430_h_3_-2 4xi are applicable_plan x may continue to use plan-specific mortality tables under this ruling_request ruling_request asks for a ruling permitting the continued use of the plan-specific mortality tables for plan x if subsequent to the implementation of the annuity settlement window plan x does experience a significant change in the individuals covered by its plan-specific mortality but plan x's actuary is able to certify that the plan-specific mortality tables remain accurately predictive of plan x’s population taking into account the effect of the change in plan x's population accordingly even though under this ruling_request plan x experiences a significant change in coverage subparagraphs c and d of sec_1_430_h_3_-2 are not applicable because plan x’s actuary is able to certify that the plan-specific mortality tables remain accurately predictive of plan x’s population ruling_request also assumes that subparagraphs a b and e of sec_1_430_h_3_-2 are not applicable at all times accordingly because none of the five circumstances described in sec_1_430_h_3_-2 i are applicable_plan x may continue to use plan-specific mortality tables under this ruling_request ruling_request asks for a ruling permitting plan x to apply for a new plan-specific table if subsequent to the implementation of the annuity settlement window plan x's actuary is unable to certify that the plan-specific mortality_table is accurately predictive of the future mortality of plan x’s population the procedures for obtaining approval for_the_use_of pian-specific mortality tables are set forth in sec_1_430_h_3_-2 as well as revenue_procedure nothing therein precludes a taxpayer from applying for a new plan-specific table subsequent to the termination of a previously approved plan-specific table due to one or any of the circumstances described in sec_1_430_h_3_-2 for the purpose of this analysis we have assumed that plan x's actuary was able to certify to the satisfaction of the commissioner that the plan-specific mortality tables remain accurately predictive of plan x's population taking into account the effect of the change in plan x's population note that if the plan x actuary were not able to certify that the plan-specific mortality tables were accurately predictive of plan x's population then plan x would not be able to request the use of substitute mortality tables until subsequent to the significant decrease in coverage the mortality experience requirements of sec_1 h - c were satisfied p accordingly under the ruling requested described in ruling_request the taxpayer would be permitted to apply for a new plan-specific table ruling_request asks for a ruling that the approval previously granted for_the_use_of plan-specific mortality tables with respect to pian y not be revoked if subsequent to the implementation of the annuity settlement window the taxpayer cannot apply fora new plan-specific table due to a lack of credible mortality experience for plan x ruling_request is essentially asking for a ruling permitting the continued use of the plan-specific mortality tables for plan y or any other qualified defined_benefit_plan maintained within the controlled_group in a situation in which the taxpayer can no longer use plan-specific mortality for plan x because of the lack of credible mortality experience for plan x with respect to plan y or any other qualified defined_benefit_plan maintained within the controlled_group the taxpayer may continue to use plan- specific mortality_table as long as none of the circumstances described in subparagraphs a through e of sec_1_430_h_3_-2 are applicable under the ruling_request described in ruling_request the circumstance described in subparagraph b is not applicable’ ruling_request also assumes that subparagraphs a c d and e of sec_1_430_h_3_-2 are not applicable at all times with respect to plan y accordingly because none of the five circumstances described sec_4 h -2 d i are applicable_plan y may continue to use plan-specific mortality tables under this hypothetical conclusions - ruling requests through under the ruling_request described in ruling_request plan x may continue to use plan-specific mortality tables under the ruling_request described in ruling_request plan x may continue to use plan-specific mortality tables under the ruling_request described in ruling_request the taxpayer would be permitted to apply for a new plan-specific mortality_table under the ruling_request described in ruling_request plan y may continue to use plan-specific tables ‘ sec_1_430_h_3_-2 is not applicable because of the exception to the general_rule ie that all plans used in a controlled_group must use substitute mortality tables provided in h -2 d ii ie for plans without credible experience analysis - ruling_request sec_401 of the code provides a tax_deferral for retirement benefits accumulated in a qualified_pension plan sec_401 of the code and the regulations ensure that these tax-deferred accumulations are in fact used during retirement and do not escape taxation sec_1 a9 -6 sets forth the rules governing required distributions from defined benefit plans and annuity_contracts sec_1_401_a_9_-6 q a-13 a states that an annuity_payment period may be changed in association with an annuity_payment increase described in a-14 of this section sec_1_401_a_9_-6 q a-14 a provides that annuity payments from a qualified_plan may increase if the payment of increased benefits results from a plan amendment the taxpayer's proposed amendment to plan x adds a lump sum option for eligible annuitants under which eligible annuitants will have the opportunity to elect within a one-time only to 60-day period to receive in lieu of their current annuity either a qualified_joint_and_survivor_annuity the qualified_optional_survivor_annuity that plan x offers as part of the annuity settlement window or an immediate lump sum payment annuity settlement window elections by eligible annuitants will be subject_to applicable spousal consent’ the proposed amendment that adds a lump sum payment option during a one-time only to 60-day period to eligible annuitants will result in a change in the annuity_payment period the annuity_payment period will be changed in association with the payment of increased benefits as a result of the addition of the lump sum option because the ability to select a lump sum option will only be available during a limited window the increased benefit payments will result from the proposed plan amendment and as such are a permitted_benefit increase under sec_1 ax9 -6 q a-14 a therefore in this circumstance the minimum distribution_requirements of sec_401 of the code would not be violated if the taxpayer amended plan x to offer a lump sum payment option during a limited window period of no less than days and no more than days to eligible annuitants conclusion - ruling_request implementation of the annuity settlement window would not cause plan x to fail to satisfy the requirements of sec_401 of the code spousal consent must include where applicable both the current spouse and a former spouse if the annuitant has remarried since the annuity_starting_date analysis - ruling_request sec_4974 of the cade provides for a excise_tax on the amount by which the required_minimum_distribution exceeds the actual amount distributed during the taxable_year in the case of a qualified defined_benefit_plan the required_minimum_distribution is determined under sec_401 of the code and the regulations thereunder q a-1 d of sec_1_401_a_9_-6 generally provides that in the case of a single sum distribution the minimum_required_distribution may be determined by either treating the single sum distribution as the employee’s account balance for the year or expressing the employee's benefit as an annuity that would satisfy that section with an annuity_starting_date as of the first day of the distribution calendar_year for which the required_minimum_distribution is being determined and treating one year of annuity payments as the required_minimum_distribution for that year and not eligible for rollover sec_402 of the code provides rules applicable to rollovers from exempt trusts generally eligible rollover distributions as defined in paragraph of that section are not includable in gross_income if such distributions are transferred to individual_retirement_accounts or individual retirement annuities ‘iras’ in relevant part paragraph provides that an eligible_rollover_distribution is the balance_to_the_credit of an employee in a qualified_trust other than amounts required to be distributed under sec_401 as stated above under the annuity settlement window eligible annuitants will be given the opportunity to elect a single lump-sum payment in lieu of all future remaining payments the taxpayer has represented such lump-sum payments will be distributed to electing participants in a manner that is compliant with requirements of sec_401 sec_401 and sec_402 of the code accordingly to the extent that any amounts transferred from plan x to the electing participant’s ira or other eligible_retirement_plan as part of the implementation of the annuity settlement window do not include amounts required to be distributed under sec_401 and such amounts required to be distributed under sec_401 to the electing participant are distributed implementation of the annuity settlement window will not trigger excise_tax under sec_4974 implementation of the annuity settlement window will not in itself trigger excise_tax under sec_4974 conclusion - ruling_request except as specifically ruled above no opinion is expressed as to the federal tax consequences of the transaction described above under any other provision of the code including sec_401 sec_411 sec_415 sec_417 and sec_436 or of title of erisa tn addition no opinion is expressed regarding the qualification of either plan x or plan y this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra a2 sincerely njit bo nes william b hulteng manager employee_plans technical group
